     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 1 of 739




DOSWASHINGTON005949
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 2 of 739




DOSWASHINGTON005950
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 3 of 739




DOSWASHINGTON005951
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 4 of 739




DOSWASHINGTON005952
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 5 of 739




DOSWASHINGTON005953
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 6 of 739




DOSWASHINGTON005954
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 7 of 739




DOSWASHINGTON005955
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 8 of 739




DOSWASHINGTON005956
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 9 of 739




DOSWASHINGTON005957
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 10 of 739




DOSWASHINGTON005958
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 11 of 739




DOSWASHINGTON005959
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 12 of 739




DOSWASHINGTON005960
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 13 of 739




DOSWASHINGTON005961
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 14 of 739




DOSWASHINGTON005962
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 15 of 739




DOSWASHINGTON005963
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 16 of 739




DOSWASHINGTON005964
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 17 of 739




DOSWASHINGTON005965
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 18 of 739




DOSWASHINGTON005966
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 19 of 739




DOSWASHINGTON005967
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 20 of 739




DOSWASHINGTON005968
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 21 of 739




DOSWASHINGTON005969
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 22 of 739




DOSWASHINGTON005970
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 23 of 739




DOSWASHINGTON005971
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 24 of 739




DOSWASHINGTON005972
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 25 of 739




DOSWASHINGTON005973
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 26 of 739




DOSWASHINGTON005974
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 27 of 739




DOSWASHINGTON005975
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 28 of 739




DOSWASHINGTON005976
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 29 of 739




DOSWASHINGTON005977
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 30 of 739




DOSWASHINGTON005978
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 31 of 739




DOSWASHINGTON005979
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 32 of 739




DOSWASHINGTON005980
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 33 of 739




DOSWASHINGTON005981
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 34 of 739




DOSWASHINGTON005982
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 35 of 739




DOSWASHINGTON005983
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 36 of 739




DOSWASHINGTON005984
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 37 of 739




DOSWASHINGTON005985
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 38 of 739




DOSWASHINGTON005986
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 39 of 739




DOSWASHINGTON005987
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 40 of 739




DOSWASHINGTON005988
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 41 of 739




DOSWASHINGTON005989
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 42 of 739




DOSWASHINGTON005990
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 43 of 739




DOSWASHINGTON005991
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 44 of 739




DOSWASHINGTON005992
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 45 of 739




DOSWASHINGTON005993
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 46 of 739




DOSWASHINGTON005994
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 47 of 739




DOSWASHINGTON005995
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 48 of 739




DOSWASHINGTON005996
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 49 of 739




DOSWASHINGTON005997
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 50 of 739




DOSWASHINGTON005998
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 51 of 739




DOSWASHINGTON005999
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 52 of 739




DOSWASHINGTON006000
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 53 of 739




DOSWASHINGTON006001
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 54 of 739




DOSWASHINGTON006002
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 55 of 739




DOSWASHINGTON006003
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 56 of 739




DOSWASHINGTON006004
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 57 of 739




DOSWASHINGTON006005
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 58 of 739




DOSWASHINGTON006006
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 59 of 739




DOSWASHINGTON006007
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 60 of 739




DOSWASHINGTON006008
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 61 of 739




DOSWASHINGTON006009
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 62 of 739




DOSWASHINGTON006010
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 63 of 739




DOSWASHINGTON006011
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 64 of 739




DOSWASHINGTON006012
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 65 of 739




DOSWASHINGTON006013
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 66 of 739




DOSWASHINGTON006014
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 67 of 739




DOSWASHINGTON006015
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 68 of 739




DOSWASHINGTON006016
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 69 of 739




DOSWASHINGTON006017
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 70 of 739




DOSWASHINGTON006018
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 71 of 739




DOSWASHINGTON006019
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 72 of 739




DOSWASHINGTON006020
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 73 of 739




DOSWASHINGTON006021
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 74 of 739




DOSWASHINGTON006022
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 75 of 739




DOSWASHINGTON006023
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 76 of 739




DOSWASHINGTON006024
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 77 of 739




DOSWASHINGTON006025
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 78 of 739




DOSWASHINGTON006026
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 79 of 739




DOSWASHINGTON006027
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 80 of 739




DOSWASHINGTON006028
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 81 of 739




DOSWASHINGTON006029
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 82 of 739




DOSWASHINGTON006030
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 83 of 739




DOSWASHINGTON006031
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 84 of 739




DOSWASHINGTON006032
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 85 of 739




DOSWASHINGTON006033
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 86 of 739




DOSWASHINGTON006034
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 87 of 739




DOSWASHINGTON006035
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 88 of 739




DOSWASHINGTON006036
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 89 of 739




DOSWASHINGTON006037
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 90 of 739




DOSWASHINGTON006038
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 91 of 739




DOSWASHINGTON006039
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 92 of 739




DOSWASHINGTON006040
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 93 of 739




DOSWASHINGTON006041
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 94 of 739




DOSWASHINGTON006042
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 95 of 739




DOSWASHINGTON006043
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 96 of 739




DOSWASHINGTON006044
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 97 of 739




DOSWASHINGTON006045
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 98 of 739




DOSWASHINGTON006046
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 99 of 739




DOSWASHINGTON006047
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 100 of 739




DOSWASHINGTON006048
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 101 of 739




DOSWASHINGTON006049
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 102 of 739




DOSWASHINGTON006050
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 103 of 739




DOSWASHINGTON006051
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 104 of 739




DOSWASHINGTON006052
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 105 of 739




DOSWASHINGTON006053
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 106 of 739




DOSWASHINGTON006054
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 107 of 739




DOSWASHINGTON006055
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 108 of 739




DOSWASHINGTON006056
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 109 of 739




DOSWASHINGTON006057
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 110 of 739




DOSWASHINGTON006058
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 111 of 739




DOSWASHINGTON006059
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 112 of 739




DOSWASHINGTON006060
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 113 of 739




DOSWASHINGTON006061
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 114 of 739




DOSWASHINGTON006062
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 115 of 739




DOSWASHINGTON006063
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 116 of 739




DOSWASHINGTON006064
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 117 of 739




DOSWASHINGTON006065
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 118 of 739




DOSWASHINGTON006066
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 119 of 739




DOSWASHINGTON006067
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 120 of 739




DOSWASHINGTON006068
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 121 of 739




DOSWASHINGTON006069
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 122 of 739




DOSWASHINGTON006070
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 123 of 739




DOSWASHINGTON006071
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 124 of 739




DOSWASHINGTON006072
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 125 of 739




DOSWASHINGTON006073
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 126 of 739




DOSWASHINGTON006074
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 127 of 739




DOSWASHINGTON006075
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 128 of 739




DOSWASHINGTON006076
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 129 of 739




DOSWASHINGTON006077
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 130 of 739




DOSWASHINGTON006078
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 131 of 739




DOSWASHINGTON006079
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 132 of 739




DOSWASHINGTON006080
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 133 of 739




DOSWASHINGTON006081
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 134 of 739




DOSWASHINGTON006082
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 135 of 739




DOSWASHINGTON006083
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 136 of 739




DOSWASHINGTON006084
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 137 of 739




DOSWASHINGTON006085
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 138 of 739




DOSWASHINGTON006086
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 139 of 739




DOSWASHINGTON006087
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 140 of 739




DOSWASHINGTON006088
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 141 of 739




DOSWASHINGTON006089
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 142 of 739




DOSWASHINGTON006090
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 143 of 739




DOSWASHINGTON006091
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 144 of 739




DOSWASHINGTON006092
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 145 of 739




DOSWASHINGTON006093
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 146 of 739




DOSWASHINGTON006094
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 147 of 739




DOSWASHINGTON006095
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 148 of 739




DOSWASHINGTON006096
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 149 of 739




DOSWASHINGTON006097
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 150 of 739




DOSWASHINGTON006098
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 151 of 739




DOSWASHINGTON006099
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 152 of 739




DOSWASHINGTON006100
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 153 of 739




DOSWASHINGTON006101
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 154 of 739




DOSWASHINGTON006102
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 155 of 739




DOSWASHINGTON006103
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 156 of 739




DOSWASHINGTON006104
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 157 of 739




DOSWASHINGTON006105
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 158 of 739




DOSWASHINGTON006106
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 159 of 739




DOSWASHINGTON006107
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 160 of 739




DOSWASHINGTON006108
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 161 of 739




DOSWASHINGTON006109
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 162 of 739




DOSWASHINGTON006110
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 163 of 739




DOSWASHINGTON006111
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 164 of 739




DOSWASHINGTON006112
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 165 of 739




DOSWASHINGTON006113
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 166 of 739




DOSWASHINGTON006114
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 167 of 739




DOSWASHINGTON006115
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 168 of 739




DOSWASHINGTON006116
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 169 of 739




DOSWASHINGTON006117
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 170 of 739




DOSWASHINGTON006118
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 171 of 739




DOSWASHINGTON006119
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 172 of 739




DOSWASHINGTON006120
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 173 of 739




DOSWASHINGTON006121
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 174 of 739




DOSWASHINGTON006122
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 175 of 739




DOSWASHINGTON006123
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 176 of 739




DOSWASHINGTON006124
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 177 of 739




DOSWASHINGTON006125
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 178 of 739




DOSWASHINGTON006126
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 179 of 739




DOSWASHINGTON006127
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 180 of 739




DOSWASHINGTON006128
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 181 of 739




DOSWASHINGTON006129
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 182 of 739




DOSWASHINGTON006130
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 183 of 739




DOSWASHINGTON006131
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 184 of 739




DOSWASHINGTON006132
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 185 of 739




DOSWASHINGTON006133
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 186 of 739




DOSWASHINGTON006134
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 187 of 739




DOSWASHINGTON006135
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 188 of 739




DOSWASHINGTON006136
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 189 of 739




DOSWASHINGTON006137
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 190 of 739




DOSWASHINGTON006138
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 191 of 739




DOSWASHINGTON006139
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 192 of 739




DOSWASHINGTON006140
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 193 of 739




DOSWASHINGTON006141
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 194 of 739




DOSWASHINGTON006142
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 195 of 739




DOSWASHINGTON006143
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 196 of 739




DOSWASHINGTON006144
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 197 of 739




DOSWASHINGTON006145
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 198 of 739




DOSWASHINGTON006146
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 199 of 739




DOSWASHINGTON006147
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 200 of 739




DOSWASHINGTON006148
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 201 of 739




DOSWASHINGTON006149
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 202 of 739




DOSWASHINGTON006150
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 203 of 739




DOSWASHINGTON006151
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 204 of 739




DOSWASHINGTON006152
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 205 of 739




DOSWASHINGTON006153
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 206 of 739




DOSWASHINGTON006154
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 207 of 739




DOSWASHINGTON006155
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 208 of 739




DOSWASHINGTON006156
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 209 of 739




DOSWASHINGTON006157
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 210 of 739




DOSWASHINGTON006158
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 211 of 739




DOSWASHINGTON006159
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 212 of 739




DOSWASHINGTON006160
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 213 of 739




DOSWASHINGTON006161
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 214 of 739




DOSWASHINGTON006162
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 215 of 739




DOSWASHINGTON006163
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 216 of 739




DOSWASHINGTON006164
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 217 of 739




DOSWASHINGTON006165
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 218 of 739




DOSWASHINGTON006166
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 219 of 739




DOSWASHINGTON006167
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 220 of 739




DOSWASHINGTON006168
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 221 of 739




DOSWASHINGTON006169
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 222 of 739




DOSWASHINGTON006170
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 223 of 739




DOSWASHINGTON006171
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 224 of 739




DOSWASHINGTON006172
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 225 of 739




DOSWASHINGTON006173
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 226 of 739




DOSWASHINGTON006174
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 227 of 739




DOSWASHINGTON006175
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 228 of 739




DOSWASHINGTON006176
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 229 of 739




DOSWASHINGTON006177
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 230 of 739




DOSWASHINGTON006178
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 231 of 739




DOSWASHINGTON006179
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 232 of 739




DOSWASHINGTON006180
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 233 of 739




DOSWASHINGTON006181
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 234 of 739




DOSWASHINGTON006182
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 235 of 739




DOSWASHINGTON006183
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 236 of 739




DOSWASHINGTON006184
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 237 of 739




DOSWASHINGTON006185
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 238 of 739




DOSWASHINGTON006186
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 239 of 739




DOSWASHINGTON006187
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 240 of 739




DOSWASHINGTON006188
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 241 of 739




DOSWASHINGTON006189
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 242 of 739




DOSWASHINGTON006190
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 243 of 739




DOSWASHINGTON006191
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 244 of 739




DOSWASHINGTON006192
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 245 of 739




DOSWASHINGTON006193
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 246 of 739




DOSWASHINGTON006194
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 247 of 739




DOSWASHINGTON006195
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 248 of 739




DOSWASHINGTON006196
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 249 of 739




DOSWASHINGTON006197
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 250 of 739




DOSWASHINGTON006198
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 251 of 739




DOSWASHINGTON006199
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 252 of 739




DOSWASHINGTON006200
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 253 of 739




DOSWASHINGTON006201
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 254 of 739




DOSWASHINGTON006202
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 255 of 739




DOSWASHINGTON006203
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 256 of 739




DOSWASHINGTON006204
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 257 of 739




DOSWASHINGTON006205
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 258 of 739




DOSWASHINGTON006206
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 259 of 739




DOSWASHINGTON006207
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 260 of 739




DOSWASHINGTON006208
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 261 of 739




DOSWASHINGTON006209
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 262 of 739




DOSWASHINGTON006210
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 263 of 739




DOSWASHINGTON006211
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 264 of 739




DOSWASHINGTON006212
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 265 of 739




DOSWASHINGTON006213
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 266 of 739




DOSWASHINGTON006214
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 267 of 739




DOSWASHINGTON006215
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 268 of 739




DOSWASHINGTON006216
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 269 of 739




DOSWASHINGTON006217
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 270 of 739




DOSWASHINGTON006218
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 271 of 739




DOSWASHINGTON006219
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 272 of 739




DOSWASHINGTON006220
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 273 of 739




DOSWASHINGTON006221
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 274 of 739




DOSWASHINGTON006222
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 275 of 739




DOSWASHINGTON006223
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 276 of 739




DOSWASHINGTON006224
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 277 of 739




DOSWASHINGTON006225
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 278 of 739




DOSWASHINGTON006226
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 279 of 739




DOSWASHINGTON006227
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 280 of 739




DOSWASHINGTON006228
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 281 of 739




DOSWASHINGTON006229
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 282 of 739




DOSWASHINGTON006230
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 283 of 739




DOSWASHINGTON006231
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 284 of 739




DOSWASHINGTON006232
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 285 of 739




DOSWASHINGTON006233
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 286 of 739




DOSWASHINGTON006234
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 287 of 739




DOSWASHINGTON006235
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 288 of 739




DOSWASHINGTON006236
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 289 of 739




DOSWASHINGTON006237
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 290 of 739




DOSWASHINGTON006238
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 291 of 739




DOSWASHINGTON006239
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 292 of 739




DOSWASHINGTON006240
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 293 of 739




DOSWASHINGTON006241
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 294 of 739




DOSWASHINGTON006242
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 295 of 739




DOSWASHINGTON006243
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 296 of 739




DOSWASHINGTON006244
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 297 of 739




DOSWASHINGTON006245
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 298 of 739




DOSWASHINGTON006246
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 299 of 739




DOSWASHINGTON006247
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 300 of 739




DOSWASHINGTON006248
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 301 of 739




DOSWASHINGTON006249
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 302 of 739




DOSWASHINGTON006250
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 303 of 739




DOSWASHINGTON006251
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 304 of 739




DOSWASHINGTON006252
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 305 of 739




DOSWASHINGTON006253
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 306 of 739




DOSWASHINGTON006254
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 307 of 739




DOSWASHINGTON006255
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 308 of 739




DOSWASHINGTON006256
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 309 of 739




DOSWASHINGTON006257
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 310 of 739




DOSWASHINGTON006258
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 311 of 739




DOSWASHINGTON006259
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 312 of 739




DOSWASHINGTON006260
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 313 of 739




DOSWASHINGTON006261
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 314 of 739




DOSWASHINGTON006262
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 315 of 739




DOSWASHINGTON006263
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 316 of 739




DOSWASHINGTON006264
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 317 of 739




DOSWASHINGTON006265
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 318 of 739




DOSWASHINGTON006266
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 319 of 739




DOSWASHINGTON006267
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 320 of 739




DOSWASHINGTON006268
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 321 of 739




DOSWASHINGTON006269
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 322 of 739




DOSWASHINGTON006270
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 323 of 739




DOSWASHINGTON006271
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 324 of 739




DOSWASHINGTON006272
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 325 of 739




DOSWASHINGTON006273
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 326 of 739




DOSWASHINGTON006274
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 327 of 739




DOSWASHINGTON006275
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 328 of 739




DOSWASHINGTON006276
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 329 of 739




DOSWASHINGTON006277
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 330 of 739




DOSWASHINGTON006278
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 331 of 739




DOSWASHINGTON006279
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 332 of 739




DOSWASHINGTON006280
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 333 of 739




DOSWASHINGTON006281
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 334 of 739




DOSWASHINGTON006282
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 335 of 739




DOSWASHINGTON006283
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 336 of 739




DOSWASHINGTON006284
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 337 of 739




DOSWASHINGTON006285
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 338 of 739




DOSWASHINGTON006286
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 339 of 739




DOSWASHINGTON006287
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 340 of 739




DOSWASHINGTON006288
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 341 of 739




DOSWASHINGTON006289
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 342 of 739




DOSWASHINGTON006290
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 343 of 739




DOSWASHINGTON006291
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 344 of 739




DOSWASHINGTON006292
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 345 of 739




DOSWASHINGTON006293
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 346 of 739




DOSWASHINGTON006294
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 347 of 739




DOSWASHINGTON006295
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 348 of 739




DOSWASHINGTON006296
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 349 of 739




DOSWASHINGTON006297
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 350 of 739




DOSWASHINGTON006298
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 351 of 739




DOSWASHINGTON006299
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 352 of 739




DOSWASHINGTON006300
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 353 of 739




DOSWASHINGTON006301
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 354 of 739




DOSWASHINGTON006302
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 355 of 739




DOSWASHINGTON006303
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 356 of 739




DOSWASHINGTON006304
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 357 of 739




DOSWASHINGTON006305
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 358 of 739




DOSWASHINGTON006306
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 359 of 739




DOSWASHINGTON006307
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 360 of 739




DOSWASHINGTON006308
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 361 of 739




DOSWASHINGTON006309
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 362 of 739




DOSWASHINGTON006310
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 363 of 739




DOSWASHINGTON006311
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 364 of 739




DOSWASHINGTON006312
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 365 of 739




DOSWASHINGTON006313
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 366 of 739




DOSWASHINGTON006314
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 367 of 739




DOSWASHINGTON006315
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 368 of 739




DOSWASHINGTON006316
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 369 of 739




DOSWASHINGTON006317
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 370 of 739




DOSWASHINGTON006318
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 371 of 739




DOSWASHINGTON006319
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 372 of 739




DOSWASHINGTON006320
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 373 of 739




DOSWASHINGTON006321
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 374 of 739




DOSWASHINGTON006322
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 375 of 739




DOSWASHINGTON006323
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 376 of 739




DOSWASHINGTON006324
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 377 of 739




DOSWASHINGTON006325
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 378 of 739




DOSWASHINGTON006326
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 379 of 739




DOSWASHINGTON006327
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 380 of 739




DOSWASHINGTON006328
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 381 of 739




DOSWASHINGTON006329
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 382 of 739




DOSWASHINGTON006330
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 383 of 739




DOSWASHINGTON006331
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 384 of 739




DOSWASHINGTON006332
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 385 of 739




DOSWASHINGTON006333
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 386 of 739




DOSWASHINGTON006334
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 387 of 739




DOSWASHINGTON006335
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 388 of 739




DOSWASHINGTON006336
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 389 of 739




DOSWASHINGTON006337
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 390 of 739




DOSWASHINGTON006338
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 391 of 739




DOSWASHINGTON006339
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 392 of 739




DOSWASHINGTON006340
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 393 of 739




DOSWASHINGTON006341
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 394 of 739




DOSWASHINGTON006342
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 395 of 739




DOSWASHINGTON006343
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 396 of 739




DOSWASHINGTON006344
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 397 of 739




DOSWASHINGTON006345
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 398 of 739




DOSWASHINGTON006346
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 399 of 739




DOSWASHINGTON006347
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 400 of 739




DOSWASHINGTON006348
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 401 of 739




DOSWASHINGTON006349
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 402 of 739




DOSWASHINGTON006350
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 403 of 739




DOSWASHINGTON006351
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 404 of 739




DOSWASHINGTON006352
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 405 of 739




DOSWASHINGTON006353
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 406 of 739




DOSWASHINGTON006354
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 407 of 739




DOSWASHINGTON006355
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 408 of 739




DOSWASHINGTON006356
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 409 of 739




DOSWASHINGTON006357
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 410 of 739




DOSWASHINGTON006358
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 411 of 739




DOSWASHINGTON006359
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 412 of 739




DOSWASHINGTON006360
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 413 of 739




DOSWASHINGTON006361
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 414 of 739




DOSWASHINGTON006362
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 415 of 739




DOSWASHINGTON006363
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 416 of 739




DOSWASHINGTON006364
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 417 of 739




DOSWASHINGTON006365
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 418 of 739




DOSWASHINGTON006366
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 419 of 739




DOSWASHINGTON006367
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 420 of 739




DOSWASHINGTON006368
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 421 of 739




DOSWASHINGTON006369
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 422 of 739




DOSWASHINGTON006370
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 423 of 739




DOSWASHINGTON006371
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 424 of 739




DOSWASHINGTON006372
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 425 of 739




DOSWASHINGTON006373
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 426 of 739




DOSWASHINGTON006374
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 427 of 739




DOSWASHINGTON006375
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 428 of 739




DOSWASHINGTON006376
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 429 of 739




DOSWASHINGTON006377
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 430 of 739




DOSWASHINGTON006378
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 431 of 739




DOSWASHINGTON006379
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 432 of 739




DOSWASHINGTON006380
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 433 of 739




DOSWASHINGTON006381
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 434 of 739




DOSWASHINGTON006382
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 435 of 739




DOSWASHINGTON006383
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 436 of 739




DOSWASHINGTON006384
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 437 of 739




DOSWASHINGTON006385
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 438 of 739




DOSWASHINGTON006386
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 439 of 739




DOSWASHINGTON006387
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 440 of 739




DOSWASHINGTON006388
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 441 of 739




DOSWASHINGTON006389
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 442 of 739




DOSWASHINGTON006390
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 443 of 739




DOSWASHINGTON006391
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 444 of 739




DOSWASHINGTON006392
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 445 of 739




DOSWASHINGTON006393
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 446 of 739




DOSWASHINGTON006394
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 447 of 739




DOSWASHINGTON006395
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 448 of 739




DOSWASHINGTON006396
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 449 of 739




DOSWASHINGTON006397
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 450 of 739




DOSWASHINGTON006398
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 451 of 739




DOSWASHINGTON006399
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 452 of 739




DOSWASHINGTON006400
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 453 of 739




DOSWASHINGTON006401
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 454 of 739




DOSWASHINGTON006402
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 455 of 739




DOSWASHINGTON006403
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 456 of 739




DOSWASHINGTON006404
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 457 of 739




DOSWASHINGTON006405
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 458 of 739




DOSWASHINGTON006406
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 459 of 739




DOSWASHINGTON006407
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 460 of 739




DOSWASHINGTON006408
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 461 of 739




DOSWASHINGTON006409
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 462 of 739




DOSWASHINGTON006410
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 463 of 739




DOSWASHINGTON006411
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 464 of 739




DOSWASHINGTON006412
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 465 of 739




DOSWASHINGTON006413
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 466 of 739




DOSWASHINGTON006414
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 467 of 739




DOSWASHINGTON006415
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 468 of 739




DOSWASHINGTON006416
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 469 of 739




DOSWASHINGTON006417
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 470 of 739




DOSWASHINGTON006418
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 471 of 739




DOSWASHINGTON006419
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 472 of 739




DOSWASHINGTON006420
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 473 of 739




DOSWASHINGTON006421
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 474 of 739




DOSWASHINGTON006422
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 475 of 739




DOSWASHINGTON006423
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 476 of 739




DOSWASHINGTON006424
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 477 of 739




DOSWASHINGTON006425
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 478 of 739




DOSWASHINGTON006426
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 479 of 739




DOSWASHINGTON006427
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 480 of 739




DOSWASHINGTON006428
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 481 of 739




DOSWASHINGTON006429
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 482 of 739




DOSWASHINGTON006430
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 483 of 739




DOSWASHINGTON006431
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 484 of 739




DOSWASHINGTON006432
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 485 of 739




DOSWASHINGTON006433
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 486 of 739




DOSWASHINGTON006434
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 487 of 739




DOSWASHINGTON006435
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 488 of 739




DOSWASHINGTON006436
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 489 of 739




DOSWASHINGTON006437
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 490 of 739




DOSWASHINGTON006438
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 491 of 739




DOSWASHINGTON006439
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 492 of 739




DOSWASHINGTON006440
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 493 of 739




DOSWASHINGTON006441
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 494 of 739




DOSWASHINGTON006442
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 495 of 739




DOSWASHINGTON006443
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 496 of 739




DOSWASHINGTON006444
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 497 of 739




DOSWASHINGTON006445
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 498 of 739




DOSWASHINGTON006446
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 499 of 739




DOSWASHINGTON006447
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 500 of 739




DOSWASHINGTON006448
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 501 of 739




DOSWASHINGTON006449
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 502 of 739




DOSWASHINGTON006450
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 503 of 739




DOSWASHINGTON006451
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 504 of 739




DOSWASHINGTON006452
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 505 of 739




DOSWASHINGTON006453
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 506 of 739




DOSWASHINGTON006454
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 507 of 739




DOSWASHINGTON006455
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 508 of 739




DOSWASHINGTON006456
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 509 of 739




DOSWASHINGTON006457
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 510 of 739




DOSWASHINGTON006458
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 511 of 739




DOSWASHINGTON006459
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 512 of 739




DOSWASHINGTON006460
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 513 of 739




DOSWASHINGTON006461
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 514 of 739




DOSWASHINGTON006462
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 515 of 739




DOSWASHINGTON006463
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 516 of 739




DOSWASHINGTON006464
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 517 of 739




DOSWASHINGTON006465
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 518 of 739




DOSWASHINGTON006466
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 519 of 739




DOSWASHINGTON006467
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 520 of 739




DOSWASHINGTON006468
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 521 of 739




DOSWASHINGTON006469
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 522 of 739




DOSWASHINGTON006470
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 523 of 739




DOSWASHINGTON006471
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 524 of 739




DOSWASHINGTON006472
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 525 of 739




DOSWASHINGTON006473
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 526 of 739




DOSWASHINGTON006474
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 527 of 739




DOSWASHINGTON006475
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 528 of 739




DOSWASHINGTON006476
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 529 of 739




DOSWASHINGTON006477
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 530 of 739




DOSWASHINGTON006478
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 531 of 739




DOSWASHINGTON006479
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 532 of 739




DOSWASHINGTON006480
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 533 of 739




DOSWASHINGTON006481
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 534 of 739




DOSWASHINGTON006482
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 535 of 739




DOSWASHINGTON006483
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 536 of 739




DOSWASHINGTON006484
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 537 of 739




DOSWASHINGTON006485
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 538 of 739




DOSWASHINGTON006486
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 539 of 739




DOSWASHINGTON006487
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 540 of 739




DOSWASHINGTON006488
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 541 of 739




DOSWASHINGTON006489
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 542 of 739




DOSWASHINGTON006490
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 543 of 739




DOSWASHINGTON006491
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 544 of 739




DOSWASHINGTON006492
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 545 of 739




DOSWASHINGTON006493
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 546 of 739




DOSWASHINGTON006494
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 547 of 739




DOSWASHINGTON006495
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 548 of 739




DOSWASHINGTON006496
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 549 of 739




DOSWASHINGTON006497
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 550 of 739




DOSWASHINGTON006498
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 551 of 739




DOSWASHINGTON006499
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 552 of 739




DOSWASHINGTON006500
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 553 of 739




DOSWASHINGTON006501
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 554 of 739




DOSWASHINGTON006502
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 555 of 739




DOSWASHINGTON006503
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 556 of 739




DOSWASHINGTON006504
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 557 of 739




DOSWASHINGTON006505
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 558 of 739




DOSWASHINGTON006506
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 559 of 739




DOSWASHINGTON006507
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 560 of 739




DOSWASHINGTON006508
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 561 of 739




DOSWASHINGTON006509
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 562 of 739




DOSWASHINGTON006510
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 563 of 739




DOSWASHINGTON006511
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 564 of 739




DOSWASHINGTON006512
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 565 of 739




DOSWASHINGTON006513
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 566 of 739




DOSWASHINGTON006514
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 567 of 739




DOSWASHINGTON006515
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 568 of 739




DOSWASHINGTON006516
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 569 of 739




DOSWASHINGTON006517
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 570 of 739




DOSWASHINGTON006518
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 571 of 739




DOSWASHINGTON006519
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 572 of 739




DOSWASHINGTON006520
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 573 of 739




DOSWASHINGTON006521
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 574 of 739




DOSWASHINGTON006522
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 575 of 739




DOSWASHINGTON006523
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 576 of 739




DOSWASHINGTON006524
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 577 of 739




DOSWASHINGTON006525
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 578 of 739




DOSWASHINGTON006526
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 579 of 739




DOSWASHINGTON006527
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 580 of 739




DOSWASHINGTON006528
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 581 of 739




DOSWASHINGTON006529
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 582 of 739




DOSWASHINGTON006530
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 583 of 739




DOSWASHINGTON006531
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 584 of 739




DOSWASHINGTON006532
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 585 of 739




DOSWASHINGTON006533
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 586 of 739




DOSWASHINGTON006534
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 587 of 739




DOSWASHINGTON006535
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 588 of 739




DOSWASHINGTON006536
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 589 of 739




DOSWASHINGTON006537
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 590 of 739




DOSWASHINGTON006538
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 591 of 739




DOSWASHINGTON006539
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 592 of 739




DOSWASHINGTON006540
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 593 of 739




DOSWASHINGTON006541
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 594 of 739




DOSWASHINGTON006542
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 595 of 739




DOSWASHINGTON006543
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 596 of 739




DOSWASHINGTON006544
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 597 of 739




DOSWASHINGTON006545
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 598 of 739




DOSWASHINGTON006546
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 599 of 739




DOSWASHINGTON006547
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 600 of 739




DOSWASHINGTON006548
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 601 of 739




DOSWASHINGTON006549
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 602 of 739




DOSWASHINGTON006550
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 603 of 739




DOSWASHINGTON006551
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 604 of 739




DOSWASHINGTON006552
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 605 of 739




DOSWASHINGTON006553
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 606 of 739




DOSWASHINGTON006554
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 607 of 739




DOSWASHINGTON006555
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 608 of 739




DOSWASHINGTON006556
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 609 of 739




DOSWASHINGTON006557
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 610 of 739




DOSWASHINGTON006558
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 611 of 739




DOSWASHINGTON006559
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 612 of 739




DOSWASHINGTON006560
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 613 of 739




DOSWASHINGTON006561
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 614 of 739




DOSWASHINGTON006562
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 615 of 739




DOSWASHINGTON006563
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 616 of 739




DOSWASHINGTON006564
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 617 of 739




DOSWASHINGTON006565
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 618 of 739




DOSWASHINGTON006566
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 619 of 739




DOSWASHINGTON006567
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 620 of 739




DOSWASHINGTON006568
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 621 of 739




DOSWASHINGTON006569
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 622 of 739




DOSWASHINGTON006570
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 623 of 739




DOSWASHINGTON006571
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 624 of 739




DOSWASHINGTON006572
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 625 of 739




DOSWASHINGTON006573
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 626 of 739




DOSWASHINGTON006574
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 627 of 739




DOSWASHINGTON006575
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 628 of 739




DOSWASHINGTON006576
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 629 of 739




DOSWASHINGTON006577
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 630 of 739




DOSWASHINGTON006578
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 631 of 739




DOSWASHINGTON006579
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 632 of 739




DOSWASHINGTON006580
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 633 of 739




DOSWASHINGTON006581
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 634 of 739




DOSWASHINGTON006582
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 635 of 739




DOSWASHINGTON006583
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 636 of 739




DOSWASHINGTON006584
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 637 of 739




DOSWASHINGTON006585
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 638 of 739




DOSWASHINGTON006586
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 639 of 739




DOSWASHINGTON006587
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 640 of 739




DOSWASHINGTON006588
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 641 of 739




DOSWASHINGTON006589
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 642 of 739




DOSWASHINGTON006590
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 643 of 739




DOSWASHINGTON006591
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 644 of 739




DOSWASHINGTON006592
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 645 of 739




DOSWASHINGTON006593
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 646 of 739




DOSWASHINGTON006594
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 647 of 739




DOSWASHINGTON006595
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 648 of 739




DOSWASHINGTON006596
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 649 of 739




DOSWASHINGTON006597
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 650 of 739




DOSWASHINGTON006598
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 651 of 739




DOSWASHINGTON006599
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 652 of 739




DOSWASHINGTON006600
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 653 of 739




DOSWASHINGTON006601
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 654 of 739




DOSWASHINGTON006602
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 655 of 739




DOSWASHINGTON006603
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 656 of 739




DOSWASHINGTON006604
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 657 of 739




DOSWASHINGTON006605
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 658 of 739




DOSWASHINGTON006606
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 659 of 739




DOSWASHINGTON006607
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 660 of 739




DOSWASHINGTON006608
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 661 of 739




DOSWASHINGTON006609
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 662 of 739




DOSWASHINGTON006610
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 663 of 739




DOSWASHINGTON006611
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 664 of 739




DOSWASHINGTON006612
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 665 of 739




DOSWASHINGTON006613
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 666 of 739




DOSWASHINGTON006614
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 667 of 739




DOSWASHINGTON006615
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 668 of 739




DOSWASHINGTON006616
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 669 of 739




DOSWASHINGTON006617
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 670 of 739




DOSWASHINGTON006618
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 671 of 739




DOSWASHINGTON006619
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 672 of 739




DOSWASHINGTON006620
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 673 of 739




DOSWASHINGTON006621
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 674 of 739




DOSWASHINGTON006622
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 675 of 739




DOSWASHINGTON006623
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 676 of 739




DOSWASHINGTON006624
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 677 of 739




DOSWASHINGTON006625
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 678 of 739




DOSWASHINGTON006626
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 679 of 739




DOSWASHINGTON006627
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 680 of 739




DOSWASHINGTON006628
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 681 of 739




DOSWASHINGTON006629
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 682 of 739




DOSWASHINGTON006630
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 683 of 739




DOSWASHINGTON006631
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 684 of 739




DOSWASHINGTON006632
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 685 of 739




DOSWASHINGTON006633
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 686 of 739




DOSWASHINGTON006634
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 687 of 739




DOSWASHINGTON006635
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 688 of 739




DOSWASHINGTON006636
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 689 of 739




DOSWASHINGTON006637
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 690 of 739




DOSWASHINGTON006638
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 691 of 739




DOSWASHINGTON006639
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 692 of 739




DOSWASHINGTON006640
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 693 of 739




DOSWASHINGTON006641
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 694 of 739




DOSWASHINGTON006642
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 695 of 739




DOSWASHINGTON006643
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 696 of 739




DOSWASHINGTON006644
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 697 of 739




DOSWASHINGTON006645
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 698 of 739




DOSWASHINGTON006646
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 699 of 739




DOSWASHINGTON006647
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 700 of 739




DOSWASHINGTON006648
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 701 of 739




DOSWASHINGTON006649
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 702 of 739




DOSWASHINGTON006650
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 703 of 739




DOSWASHINGTON006651
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 704 of 739




DOSWASHINGTON006652
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 705 of 739




DOSWASHINGTON006653
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 706 of 739




DOSWASHINGTON006654
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 707 of 739




DOSWASHINGTON006655
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 708 of 739




DOSWASHINGTON006656
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 709 of 739




DOSWASHINGTON006657
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 710 of 739




DOSWASHINGTON006658
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 711 of 739




DOSWASHINGTON006659
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 712 of 739




DOSWASHINGTON006660
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 713 of 739




DOSWASHINGTON006661
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 714 of 739




DOSWASHINGTON006662
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 715 of 739




DOSWASHINGTON006663
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 716 of 739




DOSWASHINGTON006664
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 717 of 739




DOSWASHINGTON006665
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 718 of 739


From:          Meghan Hassele
To:            DDTCPublicComments
Subject:       (ITAR)
Date:          Sunday, June 14, 2015 1:11:00 PM


To whom it may concern:
I strongly oppose the rewrite of the State Department’s arms control regulations
(ITAR), which could potentially grant the State Department a wide-ranging power to
monitor and control gun-related speech on the Internet.
The new language -- which includes “making technical data available via a publicly
available network (e.g., the Internet)” -- could put anyone who violates this provision
in danger of facing decades in prison and massive fines.
So posting information on virtually any firearm or ammunition could be defined by the
Obama administration as requiring, not only government permission, but potentially a
government license. This means violators would potentially face significant criminal
penalties.
I also oppose the addition of the word “software” into these regulations, as it appears
to be a not-so-veiled effort to ban 3-D printers.
I urge you to repeal these new regulations in their entirety. Whether you like it or not,
the First and Second Amendments are still the law of the land!
Sincerely, Guy R Hassele




DOSWASHINGTON006666
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 719 of 739


From:           KS
To:             DDTCPublicComments
Subject:        3D Printed Gun ITAR Amendments
Date:           Thursday, July 9, 2015 5:53:41 PM


To hum it may concern!

A presidential executive order regulating and outlawing any manner of 3d printed products in
the ITAR does not supersede the rights granted to individual citizens in the Constitution and or
Bill of Rights. Therefore I disagree with any attempt by this president to make this regulation.
As a long time senior engineering designer of 3d oil production items I would likely consider
the possibility of court action if this regulation where to be implemented in the future.

This is the sort of rule making activity you might expect from a 3rd world dictatorial banana
republic, not the United States of America!

Regards
K.E. Salvage Sr.
Texas




DOSWASHINGTON006667
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 720 of 739


  From:         Luke Boor
  To:           DDTCPublicComments
  Subject:      Changes to the ITAR regulations
  Date:         Tuesday, July 7, 2015 9:52:48 PM


 To whom it may concern,

 I believe that the proposed rule changes to the ITAR regulations, which restrict the
 posting of 3D printable gun schematics and technical data, violate the First and the
 Second Amendments to the United States Constitution. I urge you to withdrawal
 these proposals in the interest of preserving my liberties and the liberties of every
 other citizen of this nation.

 Sincerely,

 Lucas Boor




DOSWASHINGTON006668
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 721 of 739


 From:         snookingfury@gmail.com
 To:           DDTCPublicComments
 Subject:      I strongly oppose the rewrite of the State Department’s arms control regulations (ITAR)
 Date:         Wednesday, June 17, 2015 9:20:39 PM



To whom it may concern:

I strongly oppose the rewrite of the State Department’s arms control
regulations (ITAR), which could potentially grant the State Department a wide-
ranging power to monitor and control gun-related speech on the Internet.

The new language -- which includes “making technical data available via a
publicly available network (e.g., the Internet)” -- could put anyone who violates
this provision in danger of facing decades in prison and massive fines.

So posting information on virtually any firearm or ammunition could be defined
by the Obama administration as requiring, not only government permission, but
potentially a government license. This means violators would potentially face
significant criminal penalties.

I also oppose the addition of the word “software” into these regulations, as it
appears to be a not-so-veiled effort to ban 3-D printers.

I urge you to repeal these new regulations in their entirety. Whether you like it
or not, the First and Second Amendments are still the law of the land!

Sincerely,

Todd A. Mulholland




Sent from Windows Mail




DOSWASHINGTON006669
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 722 of 739


From:           Bret Bingham
To:             DDTCPublicComments
Subject:        ITAR Amendment -Revisions to Definitions; Data Transmission and Storage.
Date:           Tuesday, July 7, 2015 8:16:44 PM


My comment is that It is acceptable to stop the publishing/export of technical data for high
technology arms, for example, a novel design for a 3-D printed directed energy weapon.

But I strongly believe it is a prior restraint on the 1st amendment, and quite possibly an
violation of the 2nd amendment, when such publication/exportation of technical information
are for items that are no more dangerous than what is obviously in the worldwide public
domain already, for example, traditional small arms (3D printed or not) firing traditional
center fire or rimfire ammunition.

The Federal Government should not put prior restraint on the publishing of technical data for
arms when such arms (or their equivalents in terms of lethality) are clearly and fully already in
public domain (like almost all small arms; including a novel 3D printed design which fires
traditional ammunition which could easily be fired from any number of small arms already
clearly in the worldwide public domain).

Bret Bingham
Laguna Niguel, CA




DOSWASHINGTON006670
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 723 of 739


From:            Dennis Corl
To:              DDTCPublicComments
Subject:         ITAR Amendment—Revisions to Definitions; Data Transmission and Storage.
Date:            Friday, June 12, 2015 6:17:22 PM


To whom it may concern:
I strongly oppose the rewrite of the State Department’s arms control regulations (ITAR), which
could potentially grant the State Department a wide-ranging power to monitor and control gun-
related speech on the Internet.
The new language -- which includes “making technical data available via a publicly available
network (e.g., the Internet)” -- could put anyone who violates this provision in danger of facing
decades in prison and massive fines.
So posting information on virtually any firearm or ammunition could be defined by the Obama
administration as requiring, not only government permission, but potentially a government license.
This means violators would potentially face significant criminal penalties.
I also oppose the addition of the word “software” into these regulations, as it appears to be a not-
so-veiled effort to ban 3-D printers.
I urge you to repeal these new regulations in their entirety. Whether you like it or not, the First and
Second Amendments are still the law of the land!

I oppose any changes to “Data Transmission and Storage” in ITAR with respect to
firearms and ammunition. Publicly available information on these commonly owned
lawful commodities should not be stifled in any way or for any reason.

Dennis Corl
Falls Church, VA 22044




DOSWASHINGTON006671
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 724 of 739


From:                 Michael Finn
To:                   DDTCPublicComments
Subject:              ITAR Amendment-Revisions to Definitions; Data Transmission & Storage
Date:                 Wednesday, June 10, 2015 9:55:21 PM




I oppose this rule in its entirety.

This proposed regulation will do nothing to curb gun violence in this country or illegal arms trafficking worldwide.
What it will do is violate the US Constitution and make a mockery of free speech.

No speech should be pre-censored or should be required to be pre-approved. Allowing this expansion of the powers
of the Federal government far beyond its constitutional constraints makes a mockery of this country’s values.

Imposing this unlawful requirement as a way to avoid a richly-merited loss in the government’s lawsuit with
Defense Distributed is more than unconstitutional, it is odious and beneath the dignity of a modern government.

Again, I oppose the approval of this rule.

Michael P. Finn
201 East 13th Avenue
Belton, TX 76513
254 939-6781




DOSWASHINGTON006672
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 725 of 739


From:              Emily Baehr
To:                DDTCPublicComments
Subject:           ITAR Amendment—Revisions to Definitions; Data Transmission and Storage
Date:              Saturday, August 1, 2015 7:36:35 AM


Dear State Department,

I am writing on the proposed ITAR Amendment. Where do I start on this monstrosity?

First of all, it would make it impossible to collaborate on software, and it lowers the bar for software to be
defined as "defense" related. This will prevent the development of software in the United States. Much
software is collaborated on internationally. This could collapse the software development industry here.

Second of all, it could construed to include such online basic firearm instruction as how to build or even
clean a rifle and as such would infringe not only on the Second Amendment but also the First
Amendment. Not only online, because "public domain" can be understood to mean the library, or books
and magazines, or even reloading charts on the packaging for gunpowder. This is totally unacceptable.
Moreover, gun writers and instructors will censor themselves overly much because they won't know what
constitutes a "defense" related instruction. This too is totally unacceptable.

Furthermore, I question your motives in proposing this change, as to me it looks like a way to punish
Defense Distributed for suing you and a back door way to smother the gun culture in this country. Another
example of this administration attempting to use the machinery of bureaucracy to bully its political
enemies.

It doesn't do much for your legacy, unless you wish to be remembered as a dictator whose name people
spit after uttering.

Sincerely,
Emily Baehr
northern KY

Sent using Hushmail




DOSWASHINGTON006673
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 726 of 739


 From:          Jake
 To:            DDTCPublicComments
 Subject:       ITAR Amendment—Revisions to Definitions; Data Transmission and Storage.
 Date:          Wednesday, July 8, 2015 6:28:28 PM


 The changes regarding regulation of the distribution of 3D printed guns and schematics for
 said guns are completely unconstitutional and should not even be considered. Not only are
 these proposed changes ridiculous (what are you going to do? fill a backpack up with
 unreliable single shot weapons and go on a killing spree?) but they violate both the First
 Amendment's guarantee to free speech (sending a 3D model is a form of symbolic
 communication), and the Second Amendment's guaranteed right to bear arms (by outlawing
 any method to acquire such a firearm, the firearm is effectively outlawed itself).




DOSWASHINGTON006674
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 727 of 739


From:               John
To:                 DDTCPublicComments
Subject:            ITAR Amendment—Revisions to Definitions; Data Transmission and Storage.
Date:               Saturday, July 4, 2015 12:46:37 PM




As the designer of Liberator and Ghost Gunner, I'd like to personally stress my distaste for this government's passive
oppression over the past two years. I'm amazed that you've chosen to brazenly change the unwittingly outdated term
"public domain" to further oppress our free speech claim. Speech isn't 'free' if the government must approve what
we choose to say. As you know, these proposed regulations are patently unconstitutional, as we've outlined in our
complaint. Good try, but we'll try harder.

John Sullivan
Problem Solver
Defense Distributed




DOSWASHINGTON006675
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 728 of 739


From:              mdhampton@aol.com
To:                DDTCPublicComments
Subject:           ITAR Amendment—Revisions to Definitions; Data Transmission and Storage
Date:              Tuesday, June 9, 2015 3:50:30 PM


To Whom It May Concern:
I wish to register my opposition to the proposed revisions of the International Traffic in
Arms Regulations (ITAR) announced in the Federal Register on 3 June.

The proposed amended provisions could be used to outlaw such things as detailed
reviews of new firearms, in-depth technical discussions involving recently patented
parts, amateur repair- and upgrade-manuals, 3D-printing schematics, and even self-
defense programs on internet blogs, forums, and other venues.

The proposed imposition of severe penalties serves, if adopted, to impose a chilling
effect on the discourse of a free people that cannot be accepted in a free society.
Regards,
M. D. Hampton
Phoenix, Arizona




DOSWASHINGTON006676
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 729 of 739


From:            Reginald Hansbrough
To:              DDTCPublicComments
Subject:         ITAR Amendment—Revisions to Definitions; Data Transmission and Storage
Date:            Monday, June 8, 2015 9:36:03 PM


To Whom It May Concern:

I am writing in regards to the proposed changes to ITAR that would effectively close down
shooting sport related internet forums, blogs and YouTube channels.

There is zero benefit to this proposed rule change, while simultaneously providing a great deal of
harm to the American citizenry. I understand the goal of this change is to prevent individuals from
acquiring information related to 3D printed weapons. By taking the proposed measure you will not
succeed in your goal of limiting information flow. However, you will make sure that law-abiding
citizens are unable to engage in the positive free-exchange of information related to firearms.

Make no mistake citizens will lose their lives to the predators within our society because you
deemed a certain category of speech undesirable.

Sincerely,

Reginald Hansbrough




DOSWASHINGTON006677
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 730 of 739


 From:           Don Whaley
 To:             DDTCPublicComments
 Subject:        ITAR Amendment—Revisions to Definitions; Data Transmission and Storage
 Date:           Monday, June 8, 2015 8:26:33 PM


 This is nothing but a blatant attack (again) on the first amendment. Using the concept of
 limiting the export of 3D printable designs as an avenue for gross overreach to quash online
 discussions of firearms is unconscionable. At what point will this administration stop the
 relentless dismantling of the constitution ?

 Don B. Whaley
 Cell (713) 202-3834
 Home (713) 667-9604
 Ranch (254) 746-9000
 donwhaley@mac.com




DOSWASHINGTON006678
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 731 of 739


From:             L Pruss
To:               DDTCPublicComments
Subject:          ITAR Amendment—Revisions to Definitions; Data Transmission and Storage
Date:             Sunday, June 7, 2015 8:43:20 PM


I am absolutely opposed to the latest ITAR Amendment—Revisions to Definitions; Data Transmission and
Storage. The proposed changes seem to be focused on online exchanges including gun reviews,
schematics (including 3D printing diagrams), and training. It seems like a pretty blatant attack on the First
Amendment as a workaround to stifle the Second. I will be writing my representatives regarding this
proposal.




DOSWASHINGTON006679
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 732 of 739


 From:              charles solomon
 To:                DDTCPublicComments
 Subject:           ITAR Amendment-Revisions to Definitions; Data Transmission and Storage.
 Date:              Saturday, August 1, 2015 4:38:33 PM




   To whom it may concern:

  I strongly oppose the rewrite of the State Department’s arms control regulations (ITAR), which could potentially
grant the State Department a wide-ranging power to monitor and control gun-related speech on the Internet.

   The new language — which includes “making technical data available via a publicly available network (e.g., the
Internet)” — could put anyone who violates this provision in danger of facing decades in prison and massive fines.

  So posting information on virtually any firearm or ammunition could be defined by the Obama administration as
requiring, not only government permission, but potentially a government license. This means violators would
potentially face significant criminal penalties.

   I also oppose the addition of the word “software” into these regulations, as it appears to be a not-so-veiled effort
to ban 3-D printers.

 I urge you to repeal these new regulations in their entirety. Whether you like it or not, the First and Second
Amendments are still the law of the land!


Nancy Solomon




DOSWASHINGTON006680
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 733 of 739


 From:               Thaddeus Warner
 To:                 DDTCPublicComments
 Subject:            ITAR Amendment—Revisions to Definitions; Data Transmission and Storage.
 Date:               Monday, August 3, 2015 4:31:12 PM




 To whom it may concern:

 I strongly oppose the rewrite of the State Department’s arms control
 regulations (ITAR), which could potentially grant the State Department
 a wide-ranging power to monitor and control gun-related speech on the
 Internet.

 The new language -- which includes “making technical data available
 via a publicly available network (e.g., the Internet)” -- could put
 anyone who violates this provision in danger of facing decades in
 prison and massive fines.

 So posting information on virtually any firearm or ammunition could be
 defined by the Obama administration as requiring, not only government
 permission, but potentially a government license. This means violators
 would potentially face significant criminal penalties.

 I also oppose the addition of the word “software” into these
 regulations, as it appears to be a not-so-veiled effort to ban 3-D
 printers.

 I urge you to repeal these new regulations in their entirety. Whether
 you like it or not, the First and Second Amendments are still the law
 of the land!

 Sincerely,
 Thaddeus Warner
 Sterling Heights, MI




DOSWASHINGTON006681
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 734 of 739


 From:           William and Lynette Thompson
 To:             DDTCPublicComments
 Subject:        ITAR Amendment--Revisions to Defintions, Data Tranmission and Storage
 Date:           Sunday, June 14, 2015 4:20:35 AM


I very strongly oppose the rewrite of the State Department's arms control regulations(ITAR) which could
potentially grant the State Department a wide-ranging power to monitor and control gun-related speech
on the Internet.
The new language--which includes "making technical data available via a pubicly available network (e.g.
the Internet)"--could put anyone that violates this provision in danger of facing decades in prison and
massive fines.
So posting informantion on virtually any firearm or ammunition could be dfined by the Administration as
requiring, not only goverment premission, but potentially a government license. This means
violatorscould/would face very significant criminal penalties.
I also oppose the addition of the word "software" into these regulations, as it appears to be a not-so-
veiled effort to ban 3-D printers.
I urge you to repeal these new regulations in their entirety. Whether you like it or not, the First and
Second Amendments are still the Law of the Land!
Sincerely,
William M. Thompson




DOSWASHINGTON006682
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 735 of 739


From:          Meghan Hassele
To:            DDTCPublicComments
Subject:       ITAR Concerns Over the internet Free Speech
Date:          Monday, August 3, 2015 12:59:14 PM


To whom it may concern:

I strongly oppose the rewrite of the State Department’s arms control regulations
(ITAR), which could potentially grant the State Department a wide-ranging power to
monitor and control gun-related speech on the Internet.

The new language -- which includes “making technical data available via a publicly
available network (e.g., the Internet)” -- could put anyone who violates this provision
in danger of facing decades in prison and massive fines.

So posting information on virtually any firearm or ammunition could be defined by the
Obama administration as requiring, not only government permission, but potentially a
government license. This means violators would potentially face significant criminal
penalties.

I also oppose the addition of the word “software” into these regulations, as it appears
to be a not-so-veiled effort to ban 3-D printers.

I urge you to repeal these new regulations in their entirety. Whether you like it or not,
the First and Second Amendments are still the law of the land!

Sincerely,
GUY R HASSELE III




DOSWASHINGTON006683
     Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 736 of 739


From:               DDTC Response Team
To:                 DDTCPublicComments
Subject:            M FW: Repeal Unconstitutional Arms Control Regulations.
Date:               Thursday, August 6, 2015 9:04:43 AM


Forwarding.

Kirk Bennett
DDTC Response Team

Note: Information in this message generally discusses controls and information contained in the Arms Export
Control Act and the International Traffic in Arms Regulations (ITAR), both of which are authoritative on this
matter. The Response Team fields basic process and status questions, and assists exporters in identifying how to get
answers to more complex questions handled by the Directorate of Defense Trade Control’s licensing and
compliance offices. The Response Team’s services are not a substitute or replacement for the advisory opinion,
general correspondence, and commodity jurisdiction processes delineated in the ITAR, which should be used to
obtain authoritative guidance on export control issues, and do not in any way relieve exporters from their
responsibilities to comply fully with the law and regulations.




-----Original Message-----
From: Paul Edwards [mailto:paul63799@gmail.com]
Sent: Wednesday, August 05, 2015 8:26 PM
To: DDTC Response Team; Senator Steve Daines; Congessman Ryan Zinke
Subject: Repeal Unconstitutional Arms Control Regulations.

We are contacting you, our Government's Public Servants, to go on Official Record, as strongly opposing the
rewrite of the State Department’s arms control regulations (ITAR), which could potentially grant the State
Department a wide-ranging illegal power to monitor and control Constitutionally Protected gun-related speech on
the Internet.

The new language -- which includes “making technical data available via a publicly available network (e.g., the
Internet)” -- could put anyone who inadvertently violates such a provision in danger of facing decades in prison and
massive fines, in a "Guilty, Unless they can Prove Themselves Innocent" situation.

So, posting information on virtually any firearm or ammunition could be defined by the Obama administration as
requiring, not only government permission, but potentially a government license.

This subverts all American Citizen's God Given, and heretofore Constitutionally Protected Personal Rights, punishes
so-called violators with potentially significant criminal penalties.

We also totally oppose the addition of the word “software” into these regulations, as it appears to be a not-so-veiled
effort to ban 3-D printers as well.

Therefore, we Strongly demand that you repeal these new regulations in their entirety. Whether you like it or not,
our Constitution's First and Second Amendments are still the law of the land, and must be obeyed!

Paul and Pam Edwards (406) 546-5103 (Cell.)
1170 Three Mile Creek Road
Stevensville, Montana 59870-6145

This email is UNCLASSIFIED.




DOSWASHINGTON006684
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 737 of 739


From:           Howard Rhinehart
To:             DDTCPublicComments
Subject:        proposed ITAR changes
Date:           Saturday, August 1, 2015 12:42:20 AM




I strongly oppose the proposed revision of the State Department's arms control regulations
(ITAR), which could potentially grant to the State Department a wide-ranging power to
monitor and control firearms related speech by ordinary citizens on the Internet. The new
language which includes “making technical data available via a publicly available network
(e.g., the Internet)” could put anyone who violates this provision in danger of facing decades
in prison and massive fines.

Posting information on virtually any firearm or ammunition could be defined by this or any
other administration as requiring not only government permission, but potentially a
government license. Such licenses were originally intended for commercial entities dealing
with large military systems but under the proposed revisions could be applied to innocent
civilians talking about their latest deer hunt. These so-called "violators" would potentially face
significant criminal penalties.

I also oppose the addition of the word “software” into these regulations, as it appears to be a
not-very-thinly-veiled effort to ban 3-D printers.

I urge you to cancel these new regulations in their entirety. The idea of a Department that is
supposed to represent the US to the world using suppression of the First Amendment to also
suppress the Second Amendment is deplorable!

Howard Rhinehart
Littlestown, PA




DOSWASHINGTON006685
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 738 of 739


From:            Ron Barnes
To:              DDTCPublicComments
Subject:         Stop ITAR now! The USA still has a Constitution
Date:            Sunday, June 14, 2015 12:55:25 PM


To whom it may concern:
I strongly oppose the rewrite of the State Department’s arms control regulations (ITAR), which
could potentially grant the State Department a wide-ranging power to monitor and control gun-
related speech on the Internet.
The new language -- which includes “making technical data available via a publicly available
network (e.g., the Internet)” -- could put anyone who violates this provision in danger of facing
decades in prison and massive fines.
So posting information on virtually any firearm or ammunition could be defined by the Obama
administration as requiring, not only government permission, but potentially a government license.
This means violators would potentially face significant criminal penalties.
I also oppose the addition of the word “software” into these regulations, as it appears to be a not-
so-veiled effort to ban 3-D printers.
I urge you to repeal these new regulations in their entirety. Whether you like it or not, the First and
Second Amendments are still the law of the land!

Sincerely,

Ron Barnes




DOSWASHINGTON006686
    Case 2:20-cv-00111-RAJ Document 107-19 Filed 09/23/20 Page 739 of 739


 From:            Michael Peake
 To:              DDTCPublicComments
 Subject:         TAR Amendment -Revisions to Definitions; Data Transmission and Storage
 Date:            Tuesday, July 7, 2015 8:20:15 PM


 Restricting 3D Printing of designs is a clear violation of the First, Second and Fifth
 Amendments of the US Constitution.

 Guns don't kill -- people kill.

 If it is criminal to own guns, only criminals will own guns.




DOSWASHINGTON006687
